Citation Nr: 0335085	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  03-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a schizophrenic 
disorder.

2.  Entitlement to an increased rating for skin disability of 
the hands, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from December 1979 to 
July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

A schizophrenic disorder was not present in service or within 
one year of the veteran's discharge therefrom, and is not 
etiologically related to service.


CONCLUSION OF LAW

The veteran does not have a schizophrenic disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service; its incurrence or aggravation during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that VA's duties to notify and to 
assist the veteran in his claim have been fulfilled.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R § 3.159 
(2003).  In this regard the record reflects that the veteran 
was provided with notice of the June 2002 rating decision 
from which the instant appeal originates, and was provided 
with a statement of the case in December 2002 which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In addition, the RO, in an April 2002 
correspondence, informed the veteran of the information and 
evidence necessary to substantiate his claim, and advised him 
of what evidence VA was responsible for obtaining and of what 
evidence he was responsible for submitting.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board notes in 
passing that while the veteran's representative, in August 
2003, contends that VA should have informed the veteran of 
the information and evidence necessary to substantiate the 
current claim through other potential avenues, including on 
the basis of secondary service connection, neither the 
veteran nor his representative has alleged at any point that 
the veteran's psychiatric disability was caused or 
chronically worsened by service-connected skin disability, or 
otherwise alleged that service connection is warranted on 
other than a direct or presumptive (under 38 U.S.C.A. § 1101) 
basis.

The Board notes that the April 2002 correspondence suggested 
that the veteran submit any requested information or evidence 
within 30 days.  The correspondence did, however, advise him 
that he could take up to a year to submit the requested 
information or evidence.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

In addition, the record reflects that pertinent medical 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to secure, were obtained by 
the RO.  The Board notes in this regard that the veteran in 
January 2002 reported receiving psychiatric treatment at the 
Tinley Park Mental Health Center, and at a May 2002 VA 
examination reported receiving treatment at the Provident 
Hospital of Cook County.  While there is no indication that 
the RO has sought to obtain records for the veteran from the 
above-named facilities (although a May 2002 letter from the 
latter source is on file), the veteran did not complete and 
return the forms for authorizing VA to obtain records from 
those facilities.  The Board points out that the veteran was 
provided with the referenced authorization forms in April 
2002, and advised at that time not only that VA would request 
records from any private source for which he completed an 
authorization form, but also that he could, if desired, 
obtain any private medical records himself and submit those 
records directly to VA.  Since the veteran has not authorized 
VA to obtain medical records from the Tinley Park Mental 
Health Center or the Provident Hospital of Cook County, the 
Board concludes that VA's duty to assist the veteran in 
obtaining such records has been fulfilled.  See generally, 
Wood v. Derwinski, 1 Vet. App. 190 (1990).

The record also reflects that the veteran was examined in 
connection with his claim in May 2002, the report of which 
provides sufficient findings on which to adjudicate the 
instant claim.

Factual background

The veteran contends that he experienced psychiatric 
difficulties such as hallucinations while in service.

Service medical records are entirely negative for any 
complaints, finding, or diagnosis of psychiatric disability.

On file is the report of a July 1983 VA examination of the 
veteran, at which time evaluation of the nervous system 
disclosed the absence of any significant psychiatric or 
personality abnormalities.

In a statement received in January 2002 the veteran reported 
that his mental illness began in February 1999.

The veteran was afforded a VA examination in May 2002, at 
which time the examiner noted that a prior VA examination of 
the veteran disclosed the absence of any abnormal psychiatric 
findings.  When questioned as to his psychiatric history the 
veteran was vague as to any treatment received before, 
during, or after service.  Following mental status 
examination of the veteran, the examiner diagnosed 
schizophrenic disorder.  The examiner concluded that, 
following review of the veteran's medical history and 
clinical evaluation of the veteran, it was less likely than 
not that the veteran's current schizophrenic disorder was 
related to his period of service.

On file is a May 2002 statement by a physician associated 
with Provident Hospital of Cook County, in which the 
physician lists the medications currently prescribed for the 
veteran.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of psychosis during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service medical records are negative for any evidence of 
psychiatric disability, and there is no post-service medical 
evidence of psychiatric disability for more than 15 years 
after service, and no medical evidence linking the veteran's 
current psychiatric disability to his period of service, or 
otherwise suggesting that it was manifest within one year of 
his discharge therefrom.  The only medical opinion on file 
addressing the etiology of the veteran's psychiatric 
disability concludes that the disability is not likely 
related to the veteran's period of service.

In essence, the only evidence in favor of the veteran's claim 
consists of the statements of the veteran himself.  However, 
since there is no indication that he is qualified through 
education, training or experience to offer medical opinions, 
as a layperson his statements as to medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2003).

In sum, there is no competent evidence of a schizophrenic 
disorder either in service or for more than a decade after 
the veteran's discharge therefrom, and no competent evidence 
linking such a disability to service.  In light of the above, 
the Board concludes that the preponderance of the evidence is 
against the claim, and that service connection for 
psychiatric disability is not warranted.


ORDER

Entitlement to service connection for schizophrenic disorder 
is denied.


REMAND

The veteran contends that the evaluation currently assigned 
the skin disability affecting his hands does not accurately 
reflect the severity of that disability.  The Board notes 
that, effective August 30, 2002, the schedular rating 
criteria for evaluating disorders of the skin were changed.  
See 67 Fed. Reg. 49,590-99 (July 31, 2002).  

The record reflects that the veteran was provided with the 
text of the former and amended criteria for rating skin 
disabilities in a December 2002 statement of the case.  
Unfortunately, however, the last VA examination of his 
disability in May 2002 did not provide findings adequate to 
evaluate the veteran's disability under either the former or 
the amended rating criteria.  Under the circumstances, the 
Board is of the opinion that remand of the case is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim for an increased 
rating for skin disability of his hands.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should schedule 
the veteran for a dermatologic 
examination by a physician with 
appropriate expertise to determine the 
severity of the veteran's skin disability 
of the hands.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should specifically address the 
following questions with respect to the 
service-connected skin disability of the 
hands:

A.  Are any of the following 
present:  ulceration, extensive 
exfoliation, extensive crusting, or 
systemic or nervous manifestations 
as a result of skin disability?

B.  Is the disability exceptionally 
repugnant?

C.  Are any of the following 
present: constant exudation or 
itching, extensive lesions, or 
marked disfigurement?

D.  Does the disability affect 20 to 
40 percent (or more) of the entire 
body, or 20 to 40 percent (or more) 
of exposed areas?

E.  Does the veteran require 
systemic therapy (such as 
corticosteroids or other 
immunosuppressive drugs)?  If so, is 
the systemic therapy required on a 
constant or near constant basis, or 
at least for a total duration of 6 
weeks or more during the past 12-
month period?

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review.  The examination 
report is to reflect that a review of the 
claims file was made.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements found at 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate the 
issue remaining on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



